Case 18-13947-mdc        Doc 86    Filed 01/06/21 Entered 01/06/21 11:09:38              Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                        :
                                                 :
            Stacy A. McCauley Cooney             :       Case No.: 18-13947-MDC
                                                 :
                                                 :
            Debtor(s)                            :       Chapter 13

                   MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtor, Stacy A. McCauley Cooney, by and through her undersigned

   counsel, hereby move to modify her Chapter 13 Plan and in support thereof aver as

   follows:

              1.    Debtor filed a Chapter 13 Bankruptcy on or about June 13, 2018.

              2.    The Chapter 13 filing was assigned case number 18-13947-MDC.

              3.    The Chapter 13 Plan was confirmed by this Honorable Court on or about

   June 13, 2019.

              4.    On or about July 29, 2020, the mortgagee, Nationstar Mortgage d/b/a Mr.

   Cooper (hereinafter referred to as Nationstar), filed a Notice of Debtor’s Request for

   Covid Forbearance.

              5.    On or about November 6, 2020 the Debtor and Nationstar, entered into an

   agreement that the amount due and owing as a result of the forbearance will be cured by

   amending the Chapter 13 plan.

              6.    In accordance with the agreement, the Debtor will cure the subject

   $15,931.20 by amending the Chapter 13 plan.

              7.    In furtherance thereof and the Debtor curing the forbearance payments,

   this Motion and Modified Chapter 13 Plan are being contemporaneously filed.
Case 18-13947-mdc       Doc 86     Filed 01/06/21 Entered 01/06/21 11:09:38            Desc Main
                                   Document     Page 2 of 2



           8.     Pursuant to the recently enacted CARES Act, Debtor has experienced a

   material financial hardship, directly or indirectly caused by the COVID-19 virus.

           9.     Debtor’s Plan was originally Confirmed prior to March 27, 2020.

           10.    In light of this, and to avoid dismissal of her case, Debtor is humbly

   requesting that she be allowed to modify and extend her Chapter 13 Plan to 7 years.

           11.    The Debtor’s primary source of income is from Alimony payments from

   her ex-husband and babysitting.

           12.    Due to COVID, the Debtor’s ex-husband lost his job and has been unable

   to make alimony payments during this time.

           13.    Additionally, due to the nature of her employment as a babysitter, she has

   been unable to work and has filed for unemployment which at the time the motion was

   filed, was still awaiting a determination.

           14.    These reductions in income have resulted in the Debtor falling behind on

   her Chapter 13 Plan payments.

           15.    This Plan remains a pro-rata payback to the unsecured creditors. (See

   proposed modified Plan marked as “Exhibit A”).

           16.    Lastly, this Plan is feasible based on the Debtor’s current income and

   expenses. (See Amended Schedules I & J marked as “Exhibit B”).

                  WHEREFORE, the Debtor requests that she be permitted to modify her

   Chapter 13 Plan for the above-stated reasons.

   Dated: January 6, 2021                                       /s/Brad J. Sadek, Esq
                                                                Brad J. Sadek, Esq.
                                                                Attorney for Debtor
                                                                1315 Walnut Street
                                                                Suite #502
                                                                Philadelphia, PA 19107
